Citation Nr: 1121718	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  07-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for fibromyalgia, to include as secondary to posttraumatic stress disorder ("PTSD").


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Lincoln, Nebraska, which denied the Veteran's claim of entitlement to service connection for fibromyalgia, to include as secondary to PTSD.  

The Board has previously considered this appeal.  In an April 2009 decision, the Board, in pertinent part, denied the Veteran's claim, and the Veteran subsequently appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In December 2009, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Remand ("Joint Motion"), requesting that the Court vacate the Board's April 2009 decision concerning this issue, and that it remand the case for further development and readjudication.  In January 2010, the Court granted the parties' Joint Motion, vacated that portion of the Board's decision which denied service connection for fibromyalgia, and remanded the case to the Board for compliance with the directives that were specified in the Joint Motion.  

In July 2010, the claim was once again remanded in order to afford the Veteran a VA examination pursuant to his claim.  This was accomplished, and in a March 2011 Supplemental Statement of the Case ("SSOC"), the Appeals Management Center denied the Veteran's claim.  The claims folder has been returned to the Board for further appellate proceedings.


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of record to have a current diagnosis of fibromyalgia.



CONCLUSION OF LAW

Fibromyalgia was neither incurred in, nor aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

      a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), however, the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008). 

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

By a letter dated in July 2007, the Veteran was informed of the types of evidence needed in order to substantiate his claim of entitlement to service connection, as well as the division of responsibility between the appellant and VA for obtaining the required evidence.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  The letter also afforded him appropriate notice according to Dingess, supra.  

      b.) Duty to Assist

The Board concludes that VA's duty to assist has been satisfied.  The claims folder contains the Veteran's service and post-service treatment records and a VA examination report dated January 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been obtained and associated with the claims file. 

Review of the examination report shows that the VA examiner reviewed the Veteran's claims folder, elicited from the Veteran his history of service and post-service symptomatology and treatment, performed a comprehensive physical examination, reviewed diagnostic test results and provided the results of his evaluation.  He further provided a complete rationale for his conclusion that the Veteran's symptomatology was not a result of fibromyalgia.  For these reasons, the Board concludes that the examination report is adequate upon which to base a decision in this case.  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above, finds that the development of the claim has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Additionally, service connection for certain chronic disorders, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one (1) year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).
The Veteran seeks service connection for fibromyalgia, which he characterizes as joint and muscle aches and pains.  In this regard, the Board observes that service connection may be granted to a Persian Gulf veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or resulting from an illness or combination of illnesses manifested by certain specific symptoms.  38 U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2010).  Here, however, because the Veteran did not serve in the Persian Gulf War, service connection under these provisions is not applicable.  The question, therefore, is whether the Veteran currently has fibromyalgia as a result of active duty service.

In this respect, the Board notes that the Veteran's October 1965 service enlistment examination revealed normal findings in all systems, including the musculoskeletal system.  On the accompanying medical history report, the Veteran denied having arthritis, rheumatism or any related problems.  Subsequent treatment reports contain no evidence that he complained of, sought treatment for, or was diagnosed with any joint or muscle conditions.  On his June 1968 service separation examination, he was again found to have completely normal findings in all systems.  On the accompanying medical history report, he denied ever having arthritis or rheumatism, bone or joint disorders, painful shoulder or elbow, knee problems, or foot trouble.  He did, however, indicate that he occasionally experienced lower back pain. 

The claims folder shows that, following separation from service, the Veteran did not seek treatment for any symptoms of joint or muscle disorders until May 1998, when he was seen at the Nebraska Western Iowa VA Medical Center ("VAMC") for complaints of a lumbar spine disorder and was diagnosed with chronic degenerative arthritis.  In November 1998, he was seen for a painful right elbow and was diagnosed with a small degenerative cyst.  There is no evidence, however, that he was ever diagnosed with fibromyalgia.

In January 2011, the Veteran was afforded a VA examination.  He told the examiner that he had a 20-year history of muscle aches and pain that began with pain and stiffness in his hands without significant swelling.  He added that he had been involved in a motor vehicle accident six or seven years earlier, after which he had developed chronic low back pain.  He further said that he experienced pain in his groin, hips, shoulders and ankles, and had been seen on multiple occasions for treatment related to muscle aches, treated with interarticular injections at the rheumatology clinic.  The examiner noted that x-rays from February 2007 revealed advanced degenerative changes and spondylolisthesis of the lumbar spine.  After noting that he had reviewed the pertinent evidence of record and discussed with the Veteran his history of complaints and treatment, the VA examiner diagnosed the Veteran with diffuse arthralgias and myalgia.  He explained that the Veteran did not fulfill the criteria for a diagnosis of fibromyalgia, in that there were many other reasons to explain his muscle complaints.  He said that the primary reason was his diagnosis of peripheral neuropathy associated with his well-documented diabetes mellitus, type II.  He noted that, while there was no evidence of inflammatory changes in his joints, there was evidence of erosive osteoarthritis of the hands, based on a physical examination.  He further noted the existence of muscle tendon insertional points, but said that, in the setting of other chronic medical disease processes, these were secondary to his other ongoing medical issues.  In addition, the examiner noted that, while the issue of whether the Veteran had Henoch-Schonlein purpura was raised by the record, there was no documentation to support this.  Finally, with regard to the Veteran's low back pain, the examiner observed that he gave a history that was consistent with spinal stenosis, noting that his lumbosacral x-rays showed significant degenerative/destructive changes.  He added that, although a diagnosis of spinal stenosis could not be made with certainty based on a plain radiograph, it was probable that he did have the condition.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for fibromyalgia.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of fibromyalgia or has had such a diagnosis at any time since filing his claim.  Moreover, as noted above, there is no medical evidence to show that he complained of, or was diagnosed with any symptoms of the disorder during service.  

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the evidence demonstrates that, although the Veteran complained of occasional low back pain at service separation, there is no evidence that he sought treatment for, or was diagnosed with arthritis to a compensable degree within one year of separation from service.  Rather, his post-service treatment records show that he did not seek treatment for any body aches until 1998, some 30 years after active service.  The amount of time that passed following service without any documented complaint or diagnosis of the claimed disorder is evidence that weighs against the Veteran's claim.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions that he has fibromyalgia.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds that fibromyalgia and its associated symptoms is a condition that the Veteran, as a layperson, is competent to describe.  As such, his assertions are entitlement to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

However, the Court has also held that a lay person is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking aches and pains suffered many years after service to a complex disorder, such as fibromyalgia.  See Jandreau v. Nicholson, supra (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  

Finally, with regard to the Veteran's claim of entitlement to the disorder secondary to PTSD, the Board notes that, in addition to his not having a diagnosis of fibromyalgia, the Veteran also has not been granted service connection for PTSD.

Accordingly, the Board concludes that the competent evidence of record does not support the Veteran's claim of entitlement to service connection for fibromyalgia.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. 
§ 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


